Citation Nr: 1532538	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  14-33 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent generalized anxiety disorder (GAD).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Esq.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 2004 to February 2010.  His service records reflect that he served two tours of duty in Iraq and that his military decorations include the Combat Infantryman Badge and the Bronze Star Medal.

This matter comes before the Board of Veteran's Appeals (Board), on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO), which granted the Veteran service connection and a 30 percent evaluation for GAD, effective December 27, 2012.


FINDINGS OF FACT

In June 2015, after the appeal was certified to the Board and the case was forwarded to the Board's custody, but prior to the promulgation of an appellate decision in the appeal, the Board received written notification from the Veteran via his attorney, signed and dated in May 2015, expressly requesting a withdrawal of this appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2014).  

In the present case, this appeal of the issue of entitlement to an initial evaluation higher than 30 percent for GAD was certified to the Board in April 2015 and forwarded to the custody of the Board in April 2015.  Prior to promulgation of an appellate decision, in June 2015, the Board received correspondence from the appellant via his attorney, dated in May 2015, in which he expressly requested to withdraw his current appeal.  

The language and expressed intent of the above correspondence clearly constitutes a request from the appellant for a withdrawal of the present appeal for an initial evaluation higher than 30 percent for GAD.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  38 C.F.R. § 20.204 (2014).  


ORDER

The appeal for an initial evaluation higher than 30 percent for GAD  is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


